DETAILED ACTION
	This Office action is in response to application filed March 29, 2021.
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on March 29, 2021 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/285,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition would extend the grant to the same or similar invention wherein a repeating unit of formula (1) as claimed here is also recited in copending application 16/285,839, see below

    PNG
    media_image1.png
    480
    601
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by YOKOKAWA et al (2015/0132688) or KISHIMURA et al (6,475,706)
The claimed invention recites the following:

    PNG
    media_image2.png
    578
    685
    media_image2.png
    Greyscale

YOKOKAWA et al anticipate the claimed invention at Example 2-20 in Table 2 of page 169.  The structure of the resin is defined as P-16 found on pages 152-153 and is shown below:
    PNG
    media_image3.png
    170
    380
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    384
    475
    media_image4.png
    Greyscale

The structure on page 153 is acid labile and forms a polar group which meets the claimed repeating unit (b) having a protective which leaves due to an action of an acid.
The first structural unit meets claimed formula (1) wherein n = 2 giving the aromatic ring two hydroxyl groups.
The compound which generates and acid due to irradiation with an actinic ray or radiation is found in Example 2-20, Table 2, page 169 as the photoacid generator, PAG-4 , shown below from page 163:

    PNG
    media_image5.png
    436
    409
    media_image5.png
    Greyscale

KISHIMURA et al anticipates the claimed invention at Embodiments 1, 3, 4, 6, 10, and 11.  Embodiment 1 in column 5, line 49 – column 6, line 42  reports resist composition comprising a photoacid generator, a solvent and the following copolymer shown below:

    PNG
    media_image6.png
    371
    432
    media_image6.png
    Greyscale


No claim is allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA et al (2015/0168834).
The claimed invention has been recited above and is included by reference.
TAKIZAWA et al disclose the following copolymer structure P-19 on page 66 shown here:

    PNG
    media_image7.png
    224
    415
    media_image7.png
    Greyscale


TAKIZAWA et al lack a working example containing a lactone comonomer as recited in claims 5 and 6, however other equivalent copolymers as reported in TAKIZAWA et al disclose lactone containing units in the copolymer which is known to provide adhesive properties to the substrate.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to seeing the other comonomers of TAKIZAWA et al having a lactone repeat unit to use a lactone unit in the copolymer of P-19 with the reasonable expectation of having a composition which is improved in sensitivity, resolution, and space width roughness performance as well as adhesion to the substrate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOKOYAMA et al (2005/0095527) has been cited of record as disclosing and teaching that an aromatic ring containing two hydroxyl group is taught in paragraph [0269], 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 8, 2021